Exhibit 10.3


EXECUTION VERSION

SUBSIDIARY GUARANTEE AGREEMENT
SUBSIDIARY GUARANTEE AGREEMENT dated as of June 18, 2014 among MOLSON COORS
BREWING COMPANY, a Delaware corporation (the “Company”), MOLSON COORS BREWING
COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON
COORS INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and, together with
the Company and other Borrowing Subsidiaries from time to time party to the
Credit Agreement, the “Borrowers”), each subsidiary of the Company listed on
Schedule I hereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
(the “Administrative Agent”), on behalf of the Lenders under the Credit
Agreement referred to below.
Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Initial Borrowing Subsidiaries and other
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto, the Administrative Agent, Deutsche Bank AG New York Branch,
as an Issuing Bank, Deutsche Bank AG, Canada Branch, as Canadian Administrative
Agent, and Bank of America, N.A., as an Issuing Bank. The Lenders have agreed to
extend credit to the Borrowers subject to the terms and conditions set forth in
the Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. Each of the Guarantors (as defined below) is a Subsidiary of the
Company and an affiliate of the Borrowers, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:
SECTION 1.    Definitions.
(a)     Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement.
(b)     The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.
(c)     As used in this Agreement, the following terms have the meanings
specified below:
“Canadian Guarantor” means any Guarantor that is a Canadian Subsidiary other
than (i) Molson Coors Capital Finance ULC, (ii) Molson Coors International
General, ULC, (iii) Coors International Holdco, ULC, (iv) Molson Coors Callco
ULC, (v) Molson Canada 2005 and (vi) any other Foreign Subsidiary that
Guarantees or is otherwise liable for any of the Senior Notes.
“Guarantors” means (a) the Subsidiaries identified on Schedule I hereto and (b)
each other Subsidiary that becomes a party to this Agreement as a Guarantor
after the Closing Date.
“UK Guarantor” means any Guarantor that is a UK Subsidiary.
SECTION 2.    Guarantee.
(a)     (i) Each Guarantor (other than Canadian Guarantors and UK Guarantors)
hereby irrevocably and unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, the
payment when and as due of all the Obligations;




--------------------------------------------------------------------------------




(ii)     each Canadian Guarantor hereby irrevocably and unconditionally
guarantees, jointly with the other Canadian Guarantors and severally, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of the Canadian Borrowing Subsidiaries (other than its own
Obligations as a Canadian Borrowing Subsidiary); and
(iii)     each UK Guarantor hereby irrevocably and unconditionally guarantees,
jointly with the other UK Guarantors and severally, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations of the UK
Borrowing Subsidiaries (other than its own Obligations as a UK Borrowing
Subsidiary).
(b)     Each of the Guarantors further agrees that the due and punctual payment
of the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Obligation. Without
prejudice to the Borrowers’ rights to receive demands for payment in accordance
with the terms of the Credit Agreement and to the fullest extent permitted by
law, each of the Guarantors waives presentment to, demand of payment from and
protest to any Borrower or any other Loan Party of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
SECTION 3.    Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due (whether or
not any bankruptcy or similar proceeding shall have stayed the accrual or
collection of any of the Obligations or operated as a discharge thereof) and not
merely of collection, and waives any right to require that any resort be had by
any Agent or Lender to any balance of any deposit account or credit on the books
of any Agent or Lender in favor of any Borrower or any other Person.
SECTION 4.    No Limitations, Etc.
(a)     Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 20, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be affected by
(i) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of any
Loan Document or otherwise; (ii) any extension or renewal of any of the
Obligations; (iii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations; or (v) any other act, omission or delay to do any other act
that may or might in any manner or to any extent vary the risk of any Guarantor
or otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the payment in full in cash of all the Obligations guaranteed
hereunder by such Guarantor) or which would impair or limit the right of any
Guarantor to subrogation.
(b)     To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any (i) law or regulation of any
jurisdiction or any other event affecting any term of an Obligation or (ii)
defense of the Borrowers or any other Loan Party or the unenforceability of

2

--------------------------------------------------------------------------------




the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of the Borrowers or any other Loan Party, other than the
payment in full in cash of all the Obligations guaranteed hereunder by such
Guarantor. The Agents and the Lenders may, at their election, compromise or
adjust any part of the Obligations, make any other accommodation with any of the
Borrowers or any other Loan Party or exercise any other right or remedy
available to them against any of the Borrowers or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations guaranteed hereunder by such Guarantor have
been fully paid in full in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against any of the Borrowers or any other Loan Party, as the case
may be.
SECTION 5.    Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation guaranteed
hereunder by such Guarantor is rescinded or must otherwise be restored by any
Agent or Lender upon the bankruptcy or reorganization of any Borrower, any other
Loan Party or otherwise.
SECTION 6.    Agreement to Pay; Indemnity; Subrogation; Contribution. In
furtherance of the foregoing and not in limitation of any other right which any
Agent or Lender may have at law or in equity against any Guarantor by virtue
hereof, upon the failure of any of the Borrowers or any other Loan Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor that
guarantees such Obligation hereby promises to and will, upon receipt of written
demand by any Agent or Lender, forthwith pay, or cause to be paid, to the
Applicable Agent or Lender in cash the amount equal to the unpaid principal
amount of such Obligations then due, together with accrued and unpaid interest
thereon. Each Guarantor further agrees that if payment in respect of any
Obligation guaranteed hereunder by such Guarantor shall be due in a currency
other than US Dollars and/or at a place of payment other than New York and if,
by reason of any Change in Law, disruption of currency or foreign exchange
markets, war or civil disturbance or other event, payment of such Obligation in
such currency or at such place of payment shall be impossible or, in the
reasonable judgment of any Agent or Lender, not consistent with the protection
of its rights or interests, then, at the election of the Administrative Agent,
such Guarantor shall make payment of such Obligation in US Dollars (based upon
the applicable Exchange Rate in effect on the date of payment) and/or in New
York, and shall indemnify each Agent and Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment. Upon payment by any Guarantor of any sums as provided in this Section
6, all rights of such Guarantor against any of the Borrowers or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinated and junior in right of payment to the prior payment in full in cash
of all the Obligations owed by such Borrower or Guarantor to the Agents and
Lenders.
Subject to the subordination provisions contained in the preceding paragraph of
this Section 6, (i) each of the Borrowers agrees to indemnify any Guarantor
making any payment as required under this Section 6 for the full amount of such
payment and, until such indemnification obligation shall have been satisfied,
such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment, and (ii) each
Guarantor (a “Contributing Guarantor”) agrees that, in the event a payment shall
be made by any other Guarantor under this Agreement, and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
Borrowers as provided for in clause (i), the Contributing Guarantor shall, to
the extent the Claiming Guarantor shall not

3

--------------------------------------------------------------------------------




have been so indemnified by the Borrowers, indemnify the Claiming Guarantor in
an amount equal to the amount of such payment, multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Guarantor on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 21, the date of the Supplement hereto executed and delivered by such
Guarantor) and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 21, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6 shall be subrogated to the rights
of such Claiming Guarantor under clause (i) to the extent of such payment.
SECTION 7.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each of the Borrowers’ and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agents or any Lender will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
SECTION 8.    Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Company as provided in
Section 10.01 of the Credit Agreement.
SECTION 9.    Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guarantors herein and in any other Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and acceptance and purchase of any B/As, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or B/A or any fee or any other
amount payable under any Loan Document is outstanding and so long as the
Commitments have not expired or terminated.
SECTION 10.    Binding Effect; Several Agreement. This Agreement shall become
effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Guarantor, the Administrative Agent and the
Lenders and their respective successors and assigns, except that no Guarantor
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein (and any such assignment or transfer shall be void)
except as expressly contemplated by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.
SECTION 11.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent

4

--------------------------------------------------------------------------------




that are contained in this Agreement shall bind and inure to the benefit of
their respective permitted successors and assigns.
SECTION 12.    Administrative Agent’s Fees and Expenses; Indemnification.
(a)     The parties hereto agree that the Administrative Agent shall be entitled
to reimbursement of its expense incurred hereunder as provided in Section 10.03
of the Credit Agreement.
(b)     Without limitation of its indemnification obligations under the other
Loan Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.03 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all actual out-of-pocket losses, claims, damages, liabilities and related
expenses (other than Taxes which, in all cases, are subject to indemnity only
pursuant to Section 2.16 of the Credit Agreement and the last sentence of this
clause (b)), including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery
or performance of this Agreement in relation to such Guarantor or any claim,
litigation, investigation or proceeding relating to the foregoing agreement,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is instituted by a third party or by any of the Borrowers or any other
Loan Party); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties. Subject to Section 2.16 of the Credit
Agreement, all payments by each Guarantor under this Agreement shall be made
without reduction or withholding for any Indemnified Taxes or Other Taxes (and
the Administrative Agent and each Guarantor hereby agree to comply with the
provisions of Section 2.16 of the Credit Agreement as if said Section referred
to this Agreement and payments by such Guarantor hereunder).
(c)     Any such amounts payable as provided hereunder shall be additional
Obligations. The provisions of this Section 12 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Obligations, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of any Agent or Lender. All amounts due under
this Section 12 shall be payable promptly after written demand therefor.
SECTION 13.    Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 14.    Waivers; Amendment.
(a)     No failure or delay by any Agent or Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
14, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any
Guarantor in

5

--------------------------------------------------------------------------------




any case shall entitle such Guarantor to any other or further notice or demand
in similar or other circumstances.
(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into between the Administrative Agent and the Guarantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.02 of the Credit Agreement.
SECTION 15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 16.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 17.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed signature page to this Agreement by
facsimile transmission (or other electronic transmission (including by .pdf))
shall be as effective as delivery of a manually signed counterpart of this
Agreement.
SECTION 18.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
SECTION 19.    Jurisdiction; Consent to Service of Process.
(a)     Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal

6

--------------------------------------------------------------------------------




court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
any Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Borrower or
its properties in the courts of any jurisdiction.
(b)    Each of the Guarantors hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 19. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Each party to this Agreement irrevocably appoints the Company as agent of
process and consents to service of process to the Company in the manner provided
for notices in Section 10.01 of the Credit Agreement. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 20.    Termination or Release.
(a)     Subject to the reinstatement provisions of Section 5, the guarantee of a
Guarantor hereunder shall be automatically terminated when all Obligations
guaranteed by such Guarantor have been paid in full (other than Letters of
Credit that have expired, terminated, or are cash collateralized or otherwise
backstopped in a manner reasonably acceptable to the applicable Issuing Bank)
and the Lenders have no further commitment under the Credit Agreement to lend
to, or accept and purchase B/As issued by, any Borrower whose Obligations are
guaranteed by such Guarantor hereunder. Subject to the reinstatement provisions
of Section 5, this Agreement shall terminate when all the Obligations have been
paid in full and the Lenders have no further commitment to lend or accept and
purchase B/As under the Credit Agreement.
(b)     A Guarantor, including any Elective Guarantor, shall automatically be
released from its obligations (or portion of such obligations in the case of
clause (y), if applicable) hereunder (x) upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Guarantor ceases to be a Subsidiary of the Company; provided that the Required
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise and
(y) in the case of any Elective Guarantor, in accordance with the final sentence
of Section 5.09(b) of the Credit Agreement.
(c)     In connection with any termination or release pursuant to paragraphs (a)
or (b), the Administrative Agent shall execute and deliver to any Guarantor, at
such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 20 shall be without recourse to or warranty
by the Administrative Agent.
SECTION 21.    Additional Subsidiaries. Pursuant to Section 5.09 of the Credit
Agreement, each Subsidiary that is required to become a Guarantor hereunder
pursuant to the Guarantee Requirement (such a Subsidiary, a “Required Guarantor
Subsidiary”) that was not in existence or not a Required Guarantor Subsidiary on
the date of the Credit Agreement is required to enter into this Agreement as a
Guarantor within 15 days of becoming a Required Guarantor Subsidiary. Upon
execution and delivery by the Administrative Agent and a Required Guarantor
Subsidiary of an instrument in the form of Exhibit I

7

--------------------------------------------------------------------------------




hereto, such Required Guarantor Subsidiary shall become a Guarantor hereunder
with the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.
SECTION 22.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
22 are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
SECTION 23. Judgment Currency. The obligations of each Guarantor in respect of
any sum due to any party hereto or any holder of the obligations owing hereunder
(the “Applicable Creditor”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in which such sum is stated to
be due hereunder (the “Agreement Currency”), be discharged only to the extent
that, on the Business Day following receipt by the Applicable Creditor of any
sum adjudged to be so due in the Judgment Currency, the Applicable Creditor may
in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall refund the amount of
such excess to the applicable Guarantor. The obligations of the parties
contained in this Section 23 shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
MOLSON COORS BREWING COMPANY, as Borrower
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Vice President, Global Treasurer
MOLSON COORS INTERNATIONAL LP, as Borrower and as Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Vice President, Global Treasurer
COORS BREWING COMPANY, as Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Vice President, Treasurer
CBC HOLDCO LLC, as Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Vice President, Treasurer
CBC HOLDCO 2 LLC, as Guarantor
By:    /s/ Marks Saks    
    Name:    Mark Saks
    Title:    Vice President - Taxation

9

--------------------------------------------------------------------------------






MC HOLDING COMPANY LLC, as Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Vice President, Treasurer
NEWCO3, INC., as Guarantor
By:    /s/ Marks Saks    
    Name:    Mark Saks
    Title:    Treasurer
MOLSON COORS HOLDCO INC., as Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Vice President - Treasurer

10

--------------------------------------------------------------------------------






MOLSON COORS CAPITAL FINANCE ULC, as Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Treasurer
MOLSON COORS INTERNATIONAL GENERAL, ULC, as Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Treasurer
COORS INTERNATIONAL HOLDCO, ULC, as Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Treasurer
MOLSON COORS CALLCO ULC, as Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Treasurer
MOLSON COORS CANADA HOLDCO, ULC, as Canadian Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Treasurer
MOLSON HOLDCO, ULC, as Canadian Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Treasurer

11

--------------------------------------------------------------------------------






3230600 NOVA SCOTIA COMPANY, as Canadian Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Treasurer

12

--------------------------------------------------------------------------------






MOLSON CANADA 2005, as Borrower and as Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Treasurer
By:    /s/ E. Lee Reichert III    
    Name:    E. Lee Reichert III
    Title:    Assistant Secretary
MOLSON COORS CANADA INC., as Borrower and as Canadian Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Treasurer
By:    /s/ E. Lee Reichert III    
    Name:    E. Lee Reichert III
    Title:    Assistant Secretary
MOLSON INC., as Canadian Guarantor
By:    /s/ Michael Rumley    
    Name:    Michael Rumley
    Title:    Treasurer
By:    /s/ E. Lee Reichert III    
    Name:    E. Lee Reichert III
    Title:    Assistant Secretary

13

--------------------------------------------------------------------------------






MOLSON COORS BREWING COMPANY (UK) LIMITED, as Borrower and as Elective Guarantor
By:    /s/ Simon Cox    
    Name:    Simon Cox
    Title:    Director
MOLSON COORS HOLDINGS LIMITED, as UK Guarantor and Elective Guarantor
By:    /s/ Simon Cox    
    Name:    Simon Cox
    Title:    Director
GOLDEN ACQUISITION, as UK Guarantor and Elective Guarantor
By:    /s/ Simon Cox    
    Name:    Simon Cox
    Title:    Director
MOLSON COORS (UK) HOLDINGS LLP, as UK Guarantor
By:    /s/ Anita Adam    
    Name:    Anita Adam
    Title:    Member

14

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
By:    /s/ Ming K. Chu    
    Name:    Ming K. Chu
    Title:    Vice President
By:    /s/ Heidi Sandquist    
    Name:    Heidi Sandquist
    Title:    Director

15

--------------------------------------------------------------------------------






Schedule I to
the Subsidiary Guarantee Agreement
GUARANTORS
COORS BREWING COMPANY
CBC HOLDCO 2 LLC
CBC HOLDCO LLC
NEWCO3, INC.
MOLSON COORS INTERNATIONAL GENERAL, ULC
COORS INTERNATIONAL HOLDCO, ULC
MOLSON COORS INTERNATIONAL LP
MOLSON COORS CAPITAL FINANCE ULC
MOLSON COORS CALLCO ULC
MOLSON COORS CANADA HOLDCO, ULC
MOLSON COORS CANADA INC.
MOLSON HOLDCO, ULC
MOLSON INC.
MOLSON CANADA 2005
3230600 NOVA SCOTIA COMPANY
MOLSON COORS (UK) HOLDINGS LLP
GOLDEN ACQUISITION
MOLSON COORS HOLDINGS LIMITED
MOLSON COORS BREWING COMPANY (UK) LIMITED
MC HOLDING COMPANY LLC
MOLSON COORS HOLDCO INC.



16

--------------------------------------------------------------------------------




Exhibit I to
the Subsidiary Guarantee Agreement
SUPPLEMENT NO. ___, dated as of _________, 20__, to the Subsidiary Guarantee
Agreement dated as of [          ], 2014, among MOLSON COORS BREWING COMPANY, a
Delaware corporation (the “Company”), MOLSON COORS BREWING COMPANY (UK) LIMITED,
MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON COORS INTERNATIONAL LP
(the “Initial Borrowing Subsidiaries” and, together with the Company and other
Borrowing Subsidiaries from time to time party to the Credit Agreement, the
“Borrowers”), each subsidiary of the Company listed on Schedule I hereto (each
such subsidiary individually, a “Guarantor” and collectively, the “Guarantors”)
and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”).
A.     Reference is made to the Credit Agreement dated as of June 18, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Initial Borrowing Subsidiaries and
other Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto, the Administrative Agent, Deutsche Bank AG New York
Branch, as an Issuing Bank, Deutsche Bank AG, Canada Branch, as Canadian
Administrative Agent, and Bank of America, N.A., as an Issuing Bank.
B.     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Subsidiary
Guarantee Agreement referred to therein.
C.     The Guarantors have entered into the Subsidiary Guarantee Agreement in
order to induce the Lenders to make Loans and accept and purchase B/As upon the
terms and subject to the conditions set forth in the Credit Agreement. Section
21 of the Subsidiary Guarantee Agreement provides that additional Subsidiaries
of the Company may become Guarantors under the Subsidiary Guarantee Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Subsidiary Guarantee Agreement in order to induce the Lenders to make
additional Loans and accept and purchase additional B/As and as consideration
for Loans previously made and B/As previously accepted and purchased.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 21 of the Subsidiary Guarantee
Agreement, the New Subsidiary by its signature below becomes a Guarantor under
the Subsidiary Guarantee Agreement with the same force and effect as if
originally named therein as a Guarantor and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Subsidiary Guarantee Agreement applicable
to it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct in all material respects on and as of the date hereof. Each reference to
a “Guarantor” in the Subsidiary Guarantee Agreement shall be deemed to include
the New Subsidiary. The Subsidiary Guarantee Agreement is hereby incorporated
herein by reference.
SECTION 2.    The New Subsidiary represents and warrants to the Administrative
Agent and the Lenders that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

E-I-1

--------------------------------------------------------------------------------




SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Subsidiary and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile transmission (or
other electronic transmission (including by .pdf)) shall be as effective as
delivery of a manually signed counterpart of this Supplement.
SECTION 4.    Except as expressly supplemented hereby, the Subsidiary Guarantee
Agreement shall remain in full force and effect.
SECTION 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8 of the Subsidiary Guarantee Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.
SECTION 8.    The New Subsidiary agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and out-of-pocket disbursements of
counsel for the Administrative Agent.

E-I-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Subsidiary Guarantee Agreement as of the day and
year first above written.
[NAME OF NEW SUBSIDIARY]
By:        
    Name:
    Title:
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
By:        
    Name:
    Title

E-I-3

--------------------------------------------------------------------------------








